Bleckley, Judge.
1. The substitution of debtor for debtor is not infrequent, and there is a place for it in the law. The undertaking in such case is not collateral, but original, and performance may be enforced as between the new parties, no matter what equities between the primary contractors may have existed. See 20 Ga., 403 ; 40 Ib., 65 ; 55 Ib., 277.
2. The motive to the substitution is immaterial. That one set of parties had between them a gaming contract, which was illegal and void, will not hinder the substitution from being effective by way of estoppel, if the legal creditor discharged his own legal debtor, and accepted the substitute without any notice that the transaction involved the execution or settlement of a gaming contract. See 1 Barnwell & Adolph., 142.
3. There was no disputed question at the trial in the justice court, except as to notice, and on that the evidence was conflicting. The magistrate found in favor of the creditor. On the facts set forth in the return to the cerUora/ri, the finding should not have been disturbed.
Cited in the argument: 40 Ga., 65; Code, §1951.
Judgement reversed.